PER CURIAM.
We remand to the trial court with the direction that appellant receive credit for 229 days time served against his sentence. Unlike Harmon v. State, 599 So.2d 754 (Fla. 4th DCA 1992), the record does not demonstrate that the trial court’s original pronouncement was incorrect. Also, based on the concession by the state, we reverse the restitution award and remand for a restitution hearing. See Hamrick v. State, 648 So.2d 274 (Fla. 4th *1385DCA 1995). We find no error in the admission of the gun at trial.
STONE, C.J., and FARMER and GROSS, JJ., concur.